NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance
                          with Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Argued October 3, 2007
                            Decided November 6, 2007

                                     Before

                  Hon. JOHN L. COFFEY, Circuit Judge

                  Hon. KENNETH F. RIPPLE, Circuit Judge

                  Hon. MICHAEL S. KANNE, Circuit Judge

No. 06-4263

CHASE MARCONI,                              Appeal from the United States District
    Plaintiff-Appellant,                    Court for the Northern District of
                                            Illinois, Eastern Division
      v.
                                            No. 05 C 3136
MICHAEL J. ASTRUE,
    Defendant-Appellee.                     Michael T. Mason,
                                            Magistrate Judge.

                                    ORDER

       Chase Marconi applied for Disability Insurance Benefits (“DIB”), alleging
that he suffers from a mental impairment that became disabling before June 30,
2002, the date his disability insurance lapsed. The issue on appeal is whether the
Social Security Administration applied the law correctly and relied on substantial
evidence in concluding that Marconi was not disabled as of the date he was last
insured. Because the administrative law judge (“ALJ”) correctly applied the law in
finding that Marconi did not have a severe impairment and substantial evidence
supports this finding, we affirm.